Case 19-50672-wlh      Doc 34   Filed 09/11/20 Entered 09/11/20 16:39:24            Desc Main
                                Document      Page 1 of 1



                   IN THE UNITED STATES BANKRUPTCY COURT
               NORTHERN DISTRICT OF GEORGIA - ATLANTA DIVISION

           IN RE:                                             * CASE NO.:
                                                              *
           Normandy MeShon Huff,                              *
                                                              * CHAPTER: 7
                                                              *
                                                              *
                 Debtor                                       *


                    MOTION TO CONVERT CASE TO CHAPTER 13

             COMES NOW, Debtor, Normandy MeShon Huff, in the above-styled Chapter 7
      case, by and through undersigned counsel moves this Honorable Court, pursuant to 11
      U.S.C. Section 706(a), to convert the above-styled Chapter 7 case to a proceeding under
      11 U.S.C. Chapter 13.

      WHEREFORE, Debtor prays:
         (a) That this Motion to Convert Case to Chapter 13 be filed, read, and considered;
         (b) That this Honorable Court grant this Motion to Convert Case to Chapter 13; and,
         (c) That this Honorable Court grant such other and further relief as it may deem just
         and proper.
                                                  Respectfully submitted
                                                  CLARK & WASHINGTON, LLC

                                                   /s/
                                                  Jason B. Lutz, GA Bar No. 670673
                                                  Attorneys for Debtor

             CLARK & WASHINGTON, LLC
             3300 Northeast Expressway
             Building 3
             Atlanta, GA 30341
             (404) 522-2222


CC: Normandy MeShon Huff,
